Citation Nr: 1500164	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  00-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active military service from July 1984 to June 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was most recently before the Board in August 2012, at which time the Board denied the Veteran's increased ratings claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in January 2013, the matters were vacated pursuant to a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).

The Board has previously referred to the Agency of Original Jurisdiction (AOJ) the Veteran's claim that he is entitled to an earlier effective date than September 23, 2002 for the ratings for radiculopathy of the right and left lower extremities.  It does not appear that these issues have been addressed and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The January 2013 Joint Motion found that VA had failed to provide an adequate statement of reasons or bases for its findings and conclusions that the Veteran's 

right and left lower extremity radiculopathy did not warrant ratings in excess of 10 percent.  Specifically, the Joint Motion stated that the Board did not adequately explain why the documented decreased deep tendon reflexes and occasional instability of the lower extremities did not entitle him to increased ratings, and whether the evidence of record indicated that his radiculopathy was more than wholly sensory.  Accordingly, the Board finds that a medical opinion is necessary in order to determine the significance of these findings and to fully adjudicate his claims for increased ratings.

Further, a review of the record reflects that the Veteran was last afforded a VA examination to assess the severity of his radiculopathy in June 2010 (and an addendum opinion was provided in February 2011).  In correspondence from the Veteran in June 2011, he indicated that his conditions have worsened.  Given the interval since he was last examined and the allegation of worsening, a contemporaneous examination to assess the right and left lower extremity radiculopathy is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding treatment records regarding radiculopathy of the lower extremities.

2.  Thereafter, arrange for an appropriate examination of the Veteran to determine the current severity of his service-connected right and left lower extremity radiculopathy.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.

The examiner should specifically discuss the following:

(a)  The significance of decreased deep tendon reflexes (noted in February 2011 VA addendum opinion);



(b)  The significance of continued bilateral radicular symptoms, including numbness and occasional instability of the legs (noted in March 2012 treatment record);

(c)  Whether the Veteran's radiculopathy of the right and left lower extremities is consistent with mild, moderate, moderately severe, severe incomplete paralysis with marked muscular atrophy, or complete paralysis;

(d)  Whether the Veteran's radiculopathy of the right and left lower extremities has been more than wholly sensory (at any point since 2002). 

A complete rationale should be provided for all proffered opinions and such opinions must be reconciled with the evidence of record.

3.  After completion of the above and any further development deemed necessary, review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






